internal_revenue_service number release date index number ------------------------------------------ --------------------------- ----------------------------- -------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b04 plr-132683-12 date date ty ------- legend applicant parent ----------------------------- ---------------------------------------------------------- dear ---------------------- this responds to your request for a private_letter_ruling dated date concerning how the software you provide to like-kind_exchange program lke program clients affects your status as a qualified_intermediary qi under sec_1_1031_k_-1 of the income_tax regulations facts parent is a tax and business advisory firm parent own sec_90 percent of applicant an affiliate company that provides services to its clients relating to exchanges of property under sec_1031 of the internal_revenue_code applicant and parent are both partnerships for tax purposes using an annual_accounting_period ending december and the cash_method_of_accounting for maintaining their books_and_records and filing their federal_income_tax returns applicant provides sec_1031 services to two types of exchange clients clients that engage in single exchange transactions eg an exchange of investment real_estate and clients that engage in series of ongoing exchanges of tangible_personal_property referred to as lke programs applicant serves as the qi for both types of clients applicant is not related to any of its clients in the manner described in either sec_267 or sec_707 plr-132683-12 applicant provides its lke clients with its in-house developed software the software allows clients to track and manage their exchanges and helps applicant fulfill its obligations as qi specifically a client using the software can i match relinquished and replacement properties ii prepare and submit 45-day identifications and iii compute depreciation and gain_or_loss on the lke program assets the applicant uses this software to enforce the restrictions on the use of the exchange_funds under sec_1_1031_k_-1 of the regulations and to ensure proper identification of replacement_property this software is not otherwise commercially available applicant provides no services to its clients other than services relating to like-kind_exchanges of property neither parent nor any other party related to applicant provides any other services to applicant’s clients applicant and parent do not prepare or sign the tax returns of applicant’s clients applicant and parent have a firm policy against providing other services to applicant’s clients furthermore applicant only receives a fee from its clients for services relating to the exchanges of property in no event has applicant ever replaced a client’s accountant or tax advisor or assumed any of the duties or responsibilities of the client’s regular accountant or advisor law and analysis sec_1031 of the code provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind to be held either for productive use in a trade_or_business or for investment sec_1031 limits the time for the identification and receipt of replacement_property for non-simultaneous or deferred like-kind_exchanges it provides that any property received by the taxpayer is treated as non like-kind_property if-- a such property is not identified as property to be received in the exchange within days of the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of-- i days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's tax_return for the taxable_year in which the transfer of the relinquished_property occurs in addition to the timing limitations for identification and replacement sec_1031 provides that gain realized in an exchange is recognized to the extent of the money or fair_market_value of other non-like-kind property boot received by an exchanging taxpayer in the exchange sec_1_1031_k_-1 of the regulations provides that gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer receives like-kind replacement_property the transaction will constitute a sale and not a deferred plr-132683-12 exchange even though the taxpayer may ultimately receive like-kind replacement_property the income_tax regulations under sec_1031 also provide various safe harbors by which a taxpayer may avoid having actual or constructive receipt of boot in a deferred_exchange one safe_harbor involves the use of a qualified_intermediary sec_1_1031_k_-1 provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 provides that the qualified_intermediary safe_harbor applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1 k - g sec_1_1031_k_-1 defines a qualified_intermediary as a person who-- a is not the taxpayer or a disqualified_person and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 defines a disqualified_person to include an agent of the taxpayer at the time of the transaction for this purpose a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction performance of the following services is not taken into account in determining whether a person is a disqualified person-- i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company in addition sec_1_1031_k_-1 generally provides that a person who bears a relationship as described in either sec_267 or sec_707 determined by substituting in each section percent for percent each place it appears with a person described in sec_1_1031_k_-1 is a disqualified_person plr-132683-12 in this case applicant’s providing of its software to its lke program clients does not make applicant an agent of its clients the software supplied by applicant enables an lke program client to manage a high volume of exchange transactions the software also assists applicant in fulfilling its obligations as qi the matching of relinquished and replacement properties and preparing and submitting 45-day identifications are services described in sec_1_1031_k_-1 and thus not taken into account in determining whether applicant is an agent in addition although the software also computes depreciation and the gain_or_loss from an lke program client’s transactions these functions do not result in applicant being considered an accountant for its clients the depreciation and gain_or_loss functions are essentially automated math calculations based on data input by the lke program client and do not rise to the level of an accountant client or other agency relationship accordingly applicant is not a disqualified_person to an lke program client under sec_1_1031_k_-1 as a result of providing software with the functions described ruling applicant is not a disqualified_person as defined in sec_1_1031_k_-1 for providing the described software to its lke program clients disclaimers except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by applicant and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch income_tax accounting cc
